—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 4, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a dietary aide until October 14, 1998, when he was ordered to leave his employment until he received treatment from an outside psychiatrist. Thereafter, while claimant met with a psychiatrist he failed to notify his employer regarding his treatment and never reported back to work. The employer subsequently informed claimant that he was discharged from his employment for failing to follow the employer’s instructions or for failing to contact the employer regarding his continued absence.
In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s decision ruling that claimant voluntarily left his employment without good cause. “When a claimant fails to take a step that is reasonably required as a prerequisite to continued employment, the claimant will be *789deemed to have left his employment without good cause” (Matter of Bonilla [Sweeney], 233 AD2d 735, 735-736; see, Matter of Joyce [Commissioner of Labor], 250 AD2d 901). Here, we find no reason to disturb the Board’s decision disqualifying claimant from receiving benefits.
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.